MEMORANDUM **
Johannes Alexander Kullit, a native and citizen of Indonesia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision pretermitting his asylum application and denying his applications for withholding of removal and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review fact finding for substantial evidence, Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.2004). We deny the petition for review in part and dismiss it in part.
The record does not compel the conclusion that Kullit has shown extraordinary or changed circumstances to excuse the untimely filing of his asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam); 8 C.F.R. § 208.4(a)(4), (5).
Substantial evidence supports the agency’s determination that Kullit has not dem*560onstrated the clear probability of future persecution required for withholding of removal. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001).
We lack jurisdiction to consider Kullit’s contentions regarding CAT protection, because he did not raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.